                Case 3:19-cv-04923-SK Document 7 Filed 08/20/19 Page 1 of 2




 1
                          IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
 3

 4    JANE DOE,                                     Case No. 19-cv-4923-SK
 5
                   Plaintiff,
 6                                                  [PROPOSED] ORDER GRANTING
                   v.                               PLAINTIFF’S MOTION TO
 7                                                  PROCEED ANONYMOUSLY
      TIMOTHY WHITE, Chancellor; SARAH
 8    CLEGG, Title IX Coordinator, Sonoma
 9    State University; JOYCE SUZUKI;
      WILLIAM KIDDER; JESSE ANDREWS,
10
                   Defendants.
11
12
13          Good cause having been found, Plaintiff’s Motion to Proceed Anonymously is hereby

14 GRANTED. By Order of this Court, Plaintiff may proceed under the pseudonym “Jane Doe” for
15 the purposes of this litigation.
16 IT IS SO ORDERED.
17
     August _____, 2019
18
                                                    SALLIE KIM
19                                                  UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                1
30
     Case 3:19-cv-04923-SK Document 7 Filed 08/20/19 Page 2 of 2




 1

 2
 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  2
30
